IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                August 19, 2008
                               No. 07-51121
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOSE ALFREDO SIFUENTES-SANDOVAL

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-1421-ALL


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Jose Alfredo Sifuentes-Sandoval (Sifuentes) appeals his 240-month
sentence following his guilty plea conviction for conspiring to smuggle aliens
resulting in death. In his written plea agreement, Sifuentes waived his right to
appeal his sentence “on any ground” except on certain grounds not raised here.
The Government seeks to enforce the waiver.
      Sifuentes argues that the waiver is unenforceable because the Government
breached his plea agreement by objecting to the presentence report and arguing

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51121

for numerous sentencing enhancements. Because Sifuentes did not object in the
district court to a breach of the plea agreement, this issue is reviewed for plain
error only. See United States v. Puckett, 505 F.3d 377, 384 (5th Cir. 2007),
petition for cert. filed (Mar. 3, 2008) (No. 07-9712). When analyzing a claim that
a plea agreement has been breached, we consider “whether the government’s
conduct is consistent with the defendant’s reasonable understanding of the
agreement.” United States v. Lewis, 476 F.3d 369, 387-88 (5th Cir.) (quotation
marks and citation omitted), cert. denied, 127 S. Ct. 2893 (2007).
      Although the parties agreed that certain guideline provisions “shall be
consulted and taken into account,” the Government reserved its rights to present
and dispute sentencing facts and factors. Sifuentes’s interpretation of the plea
agreement as precluding the Government from arguing that other guideline
provisions should be applied is unreasonable. He has failed to establish a breach
of the plea agreement that is plain, obvious, or affected his substantial rights.
      Sifuentes does not argue that the appeal waiver was unknowing or
involuntary, and under the plain language of the plea agreement, the waiver
applies to the circumstances at hand. See United States v. Bond, 414 F.3d 542,
544 (5th Cir. 2005). Accordingly, Sifuentes’s appeal waiver bars review of his
sentence.
      AFFIRMED.




                                        2